Mr. Chief Justice Scott delivered the opinion of the Court: The declaration contains but a single count, in which it is averred the note declared on was made payable to plaintiff by the name of “ Lizia H. Turner.” Pleas were non-assumpsit and set-off. When offered in evidence, the note was found to correspond exactly with the averments in the declaration. There was no variance. According to the practice that prevails under the decisions of this court, it was not necessary to offer extrinsic evidence that plaintiff is the same person as that described in the note as “ Lizia H. Turner.” The surname and one initial letter were correctly given, and the presumption may be indulged, the word “ Lizia,” in the connection used, is a contraction of the name of Elizabeth, the Christian name of plaintiff. But the pleadings admit the note was made payable to plaintiff by the name of “ Lizia H. Turner,” and upon the authority of Wright v. Curtis et al. 27 Ill, 514, it was admissible in evidence without further proof. The judgment will be affirmed. Judgment affirmed.